Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to the rAAV comprising the structure of Claim 1.
Group II, claim(s) Claims 19-22, drawn to the method of prophylaxis of organophosphate poisoning, by administration of a vector of Claim 1 to a patient.
Group III, claim(s) 23, drawn to a method of reducing the effects of organophosphates in a patient, comprising administration of a vector of Claim 1 to a patient.
Group IV, claim(s) 24, drawn to a method of treating cocaine or heroin toxicity or addiction, comprising administering a vector of Claim 1 to the patient.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant should choose a particular leader sequence of Claim 2;
Applicant should choose a particular Prima 1 or LPDN of Claim 3;
Applicant should choose a linker of Claim 6 or Claim 7;
Applicant should choose a polyA of Claim 10;
Applicant should choose a particular sequence of optimized BChE coding sequence, of the sequences of Claim 11;
Applicant should choose particular sequence of the expression cassette of Claim 12;
Applicant should choose IM or inhalation of Cliams 21-22;
Applicant should choose cocaine or heroin, from Claim 24; and
Applicant should choose toxicity or addition from Claim 24.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic to at least one embodiment.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the vector of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent Application No. 2007/0134205 to Rosenberg, and U.S. Patent No. 9,062,321 to Mor, et al.  (Both cited by Applicant and will be addressed further during prosecution.)
	The special technical features between all the inventions, is the vector of Claim 1.  Rosenberg discloses a replication-defective, recombinant AAV (rAAV) (an adeno-associated viral (AAV) vector, Para. [0010]; replication defective ...adeno-associated viruse, Para. [0041]; the recombinant expression vectors of the invention, Para. [0044]) which comprises an AAV capsid (Each AAV particles consists of total 60 capsid proteins forming a icosahedral structure, Para. [0063]), having a vector genome (Another type of vector is a viral vector, wherein additional DNA segments can be ligated into a viral genome, Para. [0041]) packaged therein, said vector genome (rAAV2 plasmid) comprising: (a) an AAV 5' ITR (ITR; Fig. 1 and Fig.2; [0090]; AAV2 can be packaged with the AAV9 capsid to create a single vector that has tropism for both lung and muscle cells, Para. [0067]); (b) a promoter (PCMV and CMV promoter; Fig.1 and Fig. 2; [0090]; A mammalian cell expression vector plasmid which transiently expresses MaBChE gene under the control of a CMV promoter was constructed, Para. [0105]) operably linked to a human butyricholinesterase (hBChE) coding sequence (HuBChE nucleotide sequence in the cloned vector plasmid was confirmed by direct DNA sequencing. Out of five clones, one showed authentic HuBChE sequences, which was used for final vector construction. IRES-EGFP fragment in the commercially available pEGFP2 plasmid was excised, Para. [0106]); (e) a linker (IRES; Fig. 1 and 2; [0090]; regulatory sequences, selected on the basis of the host cells to be used for expression, which is linked operably to the nucleic acid to be expressed, Para. [0042]); (f) a leader sequence operably linked to a codon optimized nucleic acid sequence encoding a proline rich peptide (Tetramerization of the recombinant WT monomeric BChE molecules was observed either by co-expression with the N-terminus of COLQ gene which includes the proline-rich attachment domain (PRAD), Para.[ 0210]); (h) a polyA (pA and poly(A); Fig.1; [0090]); and (i) an AAV 3' ITR (ITR; Fig.1 and Fig.2; [0090]) ([0041]), but fails to explicitly disclose (c) a 5’ UTR;(d) a leader sequence linked to a codon optimized human butyricholinesterase (hBChE) coding sequence. 
Mor is in the field of codon optimized polynucleotides (Abstract) and teaches a 5’ UTR and (d) a leader sequence (construct is designated as pTM307, as shown in FIG. 1. Table 2, illustrates pTM307 human butyrylcholinesterase sequence codon optimization index and deletions, performed by removing all unpreferred codons and replacing them with a more preferred codon, Col. 6, Lns. 60-64; See pTM307 5'UTR in FIG. 1) linked to a codon optimized human butyricholinesterase (hBChE) coding sequence codon optimized human butyricholinesterase (hBChE) coding sequence (the human butyrylcholinesterase sequence is codon optimized by genetically modifying human BuChE to remove all but the most abundant codon (as determined using GENBANK) and replacing the removed codons with additional copies of the most abundant "preferred" codon, Col. 7, Lns. 39-44).
Rosenberg fails to explicitly disclose wherein the vector genome further comprises a 3' UTR sequence.
Mor teaches a vector genome further comprises a 3' UTR sequence (construct is designated as pTM307, as shown in FIG. 1. Table.2, illustrates pTM307 human butyrylcholinesterase sequence codon optimization index and deletions, performed by removing all unpreferred codons and replacing them with a more preferred codon, Col. 6, Lns. 60-64; See pTM307 3'UTR in FIG. 1).
The practitioner would have found it obvious to make the vectors, and to modify Rosenberg with the teaching of Mor for the purpose of expressing the hBCHhE (Mor, Col. 3, Lns. 13-14).
Thus, the special technical feature lacks inventive step.  Moreover, each of the inventions requires distinct consideration for making and use, such that the search and consideration of one, may not yield the information to search and consider another, demonstrating a serious burden to search more than one invention at a time, as well as a lack of general inventive concept.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633




/ROBERT M KELLY/Primary Examiner, Art Unit 1633